Citation Nr: 0945064	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, T.T., L.S., G.R., M.R., and R.B.


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to April 
1969.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals ( 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought.

In December 2005, the Veteran, several witnesses, and his 
representative presented evidence and testimony in support of 
the Veteran's claim at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing has been 
attached to the Veteran's VA claims folder.  In his March 
2005 VA Form 9, the Veteran requested a Board hearing at the 
RO.  In a September 2006 correspondence, the Veteran's 
representative withdrew the request.  That election was 
reinforced in an October 2008 letter from the Veteran which 
stated he did not want a Board hearing in Washington, D.C.

The Board notes that the Veteran's appeal initially included 
the issue of entitlement to service connection for coronary 
artery disease.  That issue was denied by the Board in 
November 2008.  The issue of entitlement to service 
connection for coronary artery disease is therefore no longer 
the subject of appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the Board remanded the appeal for the 
Veteran to be afforded a VA examination to determine the 
cause of his peripheral neuropathy and to determine whether 
it is related to his service.  The Board indicated that there 
was some question as to whether the Veteran's current 
neuropathy condition is a "chronic persistent peripheral 
neuropathy" or an "acute or subacute peripheral 
neuropathy."  The examiner was therefore specifically asked 
to address this medical question.

The Veteran was afforded such an examination in April 2009.  
The report of the examination is quite comprehensive.  The 
Veteran was ultimately diagnosed as having an "idiopathic 
peripheral polyneuropathy."  Unfortunately, in rendering 
this diagnosis, the examiner failed to indicate as to whether 
the disease is either "acute or subacute" or a "chronic 
persistent" condition.  The distinction is important in 
determining the Veteran's entitlement to service connection 
for peripheral neuropathy as VA has determined that only 
qualifying Veterans who are diagnosed with acute or subacute 
peripheral neuropathy are entitled to presumptive service 
connection due to exposure to herbicides.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Whereas, the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
chronic peripheral nervous system disorders.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 72 
Fed. Reg. 32407 (June 12, 2007).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this instance, the Board finds that the VA examination is 
inadequate and orders another to attempt to clarify the 
underlying nature of the Veteran's current peripheral 
neuropathy condition.  Compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the Veteran's 
claims file to either the April 2009 
examiner and ask that he provide an 
opinion as to whether the Veteran's 
current peripheral neuropathy condition 
can be characterized as either acute or 
subacute peripheral neuropathy or chronic 
persistent peripheral neuropathy.  The 
examiner should provide the reasons and 
bases (rationale) for any conclusion or 
opinion expressed including if the 
Veteran's current peripheral neuropathy 
condition cannot be characterized as 
requested above.  

If the examiner who conducted the April 
2009 examination is no longer available, 
the AMC should take the appropriate step 
to have the Veteran re-examined.  The 
examiner should be asked to address the 
question stated directly above.  Any 
testing deemed necessary to formulate the 
opinion should be conducted.  Further, if 
chronic persistent peripheral neuropathy 
his diagnosed, or any other neurological 
disorder other than subacute or acute 
peripheral neuropathy is diagnosed, the 
examiner should state whether it is as 
least likely as not (a 50 percent 
probability or greater) that the 
condition is related to the Veteran's 
active service, to include herbicide 
exposure.  Again, rationale for any 
opinions given should be provided.

2.  When the development requested has 
been completed, the case should be 
reviewed by the AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


